DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-9, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (US 7806503).
Regarding to claims 1, 14:
	Aoki et al. discloses a printing apparatus comprising:
             a printhead provided with a plurality of nozzles for discharging ink (FIG. 2B, element 2), a plurality of heaters (FIG. 2B, element 3), provided in each of the plurality of nozzles, for heating ink, a plurality of temperature detection elements (FIG. 2B, element 5) provided in correspondence with each of the plurality of heaters, and an inspection portion for inspecting ink discharge states of the plurality of nozzles using the plurality of temperature detection elements (column 3, lines 55-67):
                            an inspection unit configured to cause the printhead to inspect an ink discharge state after selecting a nozzle to be a target for inspecting the ink discharge state from the plurality of nozzles provided in the printhead, and setting a threshold for determining a discharge state of the selected nozzle (column 3, lines 50-67); and
column 3, lines 50-67: Generating a plurality of thresholds corresponding to states of the nozzles on the basis of the predicted temperatures at a predetermined timing. As a result, at another timing, different temperatures are predicted, and different thresholds are generated in accordance to such different predicted temperatures).
	Regarding to claims 2, 4: further comprising a determination unit configured to determine the ink discharge state for the selected nozzle based on an inspection result of an inspection performed by the inspection unit in the first mode or an inspection result of an inspection performed by the inspection unit in the second mode (column 3, lines 65-67: Identifying the states of the nozzles on the basis of comparing the measured temperature and the thresholds).
	Regarding to claims 3, 5, 15-18: wherein by performing the first mode, the ink discharge state is determined by the determination unit by classifying between nozzles that discharge ink normally, and nozzles for which ink discharge failure or ink non-discharge has occurred, and by performing the second mode, the ink discharge state is determined by the determination unit by classifying between nozzles that discharge ink normally or nozzles for which ink discharge failure has occurred, and nozzles for which ink non-discharge has occurred (column 4, lines 1-9).
	Regarding to claims 6-9, 19-20: further comprising a storage unit configured to store information indicating the ink discharge state, based on a result of the determination by the determination unit (FIG. 3, element 400), further comprising a processing unit configured to appropriately maintain printing by the printhead based on a result of the determination by the determination unit (FIG. 3, element 407), wherein the processing by the processing unit includes FIG. 3: The recovery processing control unit 407 controls the blade 409 to clean the printhead, the pump 411 for suctioning the nozzles of the printhead).
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853